[Cite as Cincinnati Bar Assn. v. Bucciere, 121 Ohio St.3d 274, 2009-Ohio-1156.]




                    CINCINNATI BAR ASSOCIATION v. BUCCIERE.
                      [Cite as Cincinnati Bar Assn. v. Bucciere,
                        121 Ohio St.3d 274, 2009-Ohio-1156.]
Attorneys — Misconduct — Practicing law while registered as an attorney on
        inactive status — Public reprimand.
  (No. 2008-2426 — Submitted January 14, 2009 — Decided March 19, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-044.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Robert Louis Kent Bucciere of Cincinnati, Ohio,
Attorney Registration No. 0067776, was admitted to the practice of law in Ohio in
1997.     The Board of Commissioners on Grievances and Discipline has
recommended that we publicly reprimand respondent for violating Gov.Bar R.
VI(2)(A) (prohibiting a lawyer from practicing law while registered as an attorney
on inactive status) and Prof.Cond.R. 5.5(a) (prohibiting a lawyer from practicing
law in violation of the regulations for practicing law in that jurisdiction). We
agree that respondent violated these ethical standards and that a public reprimand
is appropriate.
        {¶ 2} Relator, Cincinnati Bar Association, charged respondent with
professional misconduct in a single-count complaint. A panel appointed by the
board considered the case upon the parties’ consent-to-discipline agreement, filed
pursuant to Section 11 of the Rules and Regulations Governing Procedure on
Complaints and Hearings Before the Board of Commissioners on Grievances and
Discipline (“BCGD Proc.Reg.”).            The panel accepted the agreement, found
                             SUPREME COURT OF OHIO




respondent in violation of the cited rules, and recommended the public reprimand.
The board adopted the panel’s findings of misconduct and recommendation.
                                    Misconduct
        {¶ 3} Respondent admitted and we find that he violated Gov.Bar R.
VI(2)(A) and Prof.Cond.R. 5.5(a) by representing clients in one case while he was
not registered to practice law on active status.
        {¶ 4} On December 29, 2005, respondent changed his attorney-
registration status from active to inactive for the remainder of the 2005-2007
biennium. From January 2007 through December 2007, however, respondent
represented two clients in an appeal and, after obtaining a reversal and remand in
their favor, in proceedings before a common pleas court. Throughout this time,
respondent mistakenly believed that his assistant had arranged to register him for
active status.
        {¶ 5} While representing the clients in common pleas court, respondent
attended a deposition and also agreed to participate in mediation to resolve the
dispute. Prior to the mediation proceedings, which were scheduled for mid-
December 2007, however, opposing counsel moved for respondent’s removal,
citing his inactive registration status. Respondent registered for active status with
this court’s Attorney Registration Section on December 4, 2007, and has
conceded his responsibility for failing to do so before that date, yet practicing law.
                                      Sanction
        {¶ 6} In recommending a sanction for this misconduct, the panel and
board weighed the aggravating and mitigating factors of respondent’s case. See
BCGD Proc.Reg. 10(B). According to the consent-to-discipline agreement, no
aggravating factors are present. Mitigating factors include that respondent has no
prior disciplinary record and no dishonest or selfish motive was involved, that he
has made a timely good-faith effort to rectify the consequences of his misconduct,




                                        2
                                   January Term, 2009




and that he has cooperated in the disciplinary proceedings. See BCGD Proc.Reg.
10(B)(2)(a), (b), (c), and (d).
           {¶ 7} The parties have stipulated to a public reprimand, and the panel
and board have recommended that respondent be publicly reprimanded for his
misconduct. We accept this recommendation. Respondent is hereby reprimanded
for his violations of Gov.Bar R. VI(2) and Prof.Cond.R. 5.5(a).
           {¶ 8} Costs are taxed to respondent.
                                                            Judgment accordingly.
           MOYER,    C.J.,   and    PFEIFER,   LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
           Crowley, Ahlers & Roth Co., L.P.A., and James C. Crowley IV, for
relator.
           Christensen, Christensen, Donchatz, Kettlewell & Owens, L.L.P., and
Charles J. Kettlewell, for respondent.
                              ______________________




                                          3